63703: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-22814: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63703


Short Caption:FLANAGAN (DALE) VS. STATE (DEATH PENALTY-PC)Classification:Criminal Appeal - Death Penalty - Post-Conviction


Related Case(s):36945, 38750, 40232, 46801, 54544, 55091, 66652


Lower Court Case(s):Clark Co. - Eighth Judicial District - C069269Case Status:Disposition Filed


Disqualifications:Douglas, GibbonsPanel Assigned:
					En Banc
					


Replacement:None for Justice Douglas<br/>None for Justice Gibbons


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/28/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDale Edward FlanaganMichael Laurence, Esq.Robert D. Newell
							(Davis Wright Tremaine LLP)
						Cal J. Potter, III
							(Potter Law Offices)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/16/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/01/2013Filing FeeAppeal Filing fee waived.  Criminal.


08/01/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-22602




08/02/2013Docketing StatementFiled Docketing Statement Criminal Appeals.13-22837




08/02/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/06/13. To Court Reporter: Theresa Sanchez.13-22841




08/13/2013OtherJustice Michael Douglas disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings.


08/13/2013OtherJustice Mark Gibbons disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings.


11/21/2013MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and the Appendix.13-35247




11/22/2013Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: January 28, 2014.13-35323




01/23/2014MotionFiled Motion for Second Extension of Time to File Appellant's Opening Brief and the Appendix.14-02264




01/24/2014Order/ProceduralFiled Order Granting Motion. Appellant shall have until February 18, 2014, to file and serve the opening brief and appendix.14-02556




02/19/2014BriefFiled Appellant's Opening Brief.14-05292




02/19/2014AppendixFiled Appellant's Appendix Volume 1.14-05293




02/19/2014AppendixFiled Appellant's Appendix Volume 2.14-05294




02/19/2014AppendixFiled Appellant's Appendix Volume 3.14-05295




02/19/2014AppendixFiled Appellant's Appendix Volume 4.14-05296




02/19/2014AppendixFiled Appellant's Appendix Volume 5.14-05297




02/19/2014AppendixFiled Appellant's Appendix Volume 6.14-05298




02/19/2014AppendixFiled Appellant's Appendix Volume 7.14-05299




02/19/2014AppendixFiled Appellant's Appendix Volume 8.14-05300




02/19/2014AppendixFiled Appellant's Appendix Volume 9.14-05301




03/20/2014MotionFiled Motion for Extension of Time to File Answering Brief.14-08919




04/02/2014Order/ProceduralFiled Order Granting Motion. Respondent shall have until May 20, 2014, to file and serve the answering brief.14-10375




05/19/2014MotionFiled Motion for Extension of Time Second Request (Answering Brief).14-16296




05/23/2014Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  June 19, 2014.14-16977




06/19/2014AppendixFiled Appendix to Answering Brief - Respondent's Appendix.14-20227




06/20/2014BriefFiled Respondent's Answering Brief.14-20325




07/02/2014MotionFiled Motion for Extension of Time to File Appellant's Reply Brief (45 days).14-21623




07/09/2014Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  August 18, 2014.14-22318




08/13/2014MotionFiled Motion for Second Extension of time to File Appellant's Reply Brief.14-26547




08/22/2014Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  5 days.14-27703




08/28/2014BriefFiled Appellant's Reply Brief.14-28426




08/28/2014Case Status UpdateSubmitted for Decision.


12/04/2015Notice/IncomingFiled Notice of Change of Address (Michael Laurence counsel for the Appellant).15-37006




07/22/2016Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  Cherry, J., dissenting.  fn1[The Honorables Mark Gibbons and Michael J. Douglas, Justices, voluntarily recused themselves from participation of this matter.]  EN BANC16-22814